Citation Nr: 1117721	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  94-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a left hand scar.

4.  Entitlement to service connection for seizures, blackouts and dizziness.

5.  Entitlement to service connection for unspecified disabilities claimed as due to exposure to gas, Agent Orange, drug experimentation and human experimentation.

6.  Entitlement to service connection for arthritis of the cervical spine and shoulders, to include as due to radiation exposure.

7.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a heart disorder, including hypertension, to include as due to radiation exposure.

8.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for colitis, to include as due to radiation exposure.

9.  Entitlement to an effective date earlier than November 22, 1996 for the grant of service connection for posttraumatic stress disorder (PTSD).

10.  Entitlement to an effective date earlier than August 17, 2007, for the grant of service connection for bilateral hearing loss disability.

11.  Entitlement to an effective date earlier than October 7, 2004, for the grant of service connection for tinnitus.

12.  Entitlement to an effective date earlier than December 16, 1982 for the grant of service connection for tension headaches.

13.  Entitlement to an effective date earlier than September 10, 2007, for the grant of a 20 percent rating for balanitis xerotica obliterans, leukoplakia, post-meatal stricture, chronic prostatitis, and cystitis.

14.  Entitlement to an effective date earlier than September 10, 2007, for increased special monthly compensation (SMC).

15.  Entitlement to a total disability rating based on individual unemployability (TDIU) from June 23, 1986 to August 12, 1993.

16.  Entitlement to a TDIU prior to June 23, 1986.

17.  Entitlement to an initial rating higher than 10 percent prior to September 29, 2009, and higher than 20 percent from that date, for bilateral hearing loss disability.

(The issues of (1) entitlement to fee basis outpatient chelation therapy and (2) entitlement payment for reimbursement of medical expenses associated with treatment by Community Memorial Hospital (CMH), CMH Emergency Physicians, and South Hill Internal Medicine for the period from February 8, 1997 to February 17, 1997, are addressed in a separate Board decision)


REPRESENTATION

Appellant represented by:	Robert B. Haemer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to March 1961 and from April 1961 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In April 1997, the RO granted the Veteran's application to reopen his previously denied claim for entitlement to service connection for a psychiatric disorder, and deferred a decision on the reopened claim, which included entitlement to service connection for PTSD.  In December 1997, the RO denied applications to reopen claims for service connection for multiple disabilities, entitlement to service connection for multiple disabilities including the reopened claim for entitlement to service connection for PTSD, and an issue characterized as "entitlement to a total rating from the date of military retirement."

The Veteran indicated that he disagreed generally with this decision in a December 1997 letter.  In a December 1998 decision, the Board noted generally that issues had arisen during the course of the appeal that had not been developed for appellate review and were therefore referred to the RO for appropriate action.  In April 2000, counsel for the Veteran and VA filed a Joint Motion with the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the portion of the December 1998 Board decision which it interpreted as referring to the RO a TDIU claim, because, given the Veteran's timely notice of disagreement (NOD), the Board should have remanded rather than referred that claim.  In an April 2000 Order, the Court granted the Joint Motion.  The Board remanded the claim pursuant to the Joint Motion in November 2000.  The Board characterized the claim as a claim for a TDIU.

In April 2003, the Board issued multiple decisions with regard to claims including those listed above.  The Board denied applications to reopen claims for entitlement to service connection for a hypertensive cardiovascular disorder and radiation colitis and granted an application to reopen a claim for service connection for a lung disorder.  The Board denied the reopened claim for service connection for a lung disorder on the merits, along with the claims for service connection listed on the title page.  In February 2004, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the April 2003 Board decision with regard to TDIU, which had been recharacterized as a claim for a TDIU prior to August 12, 1993, the date from which the Veteran had subsequently been granted a 100 percent schedular rating.  In a February 2004 Order, the Court granted the Joint Motion.

In June 2004, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the April 2003 Board decision denying: (1) entitlement to service connection for unspecified disabilities claimed as due to gas chamber exposure, mustard gas, tear gas, Agent Orange, radiation exposure, drug experimentation, and human experimentation, (2) entitlement to service connection for arthritis of the cervical spine and shoulders, (3) an application to reopen a claim for service connection for hypertensive cardiovascular disease and (4) an application to reopen a claim for service connection for radiation colitis.  Pursuant to the instructions in the Joint Motion, the first issue has been recharacterized, to separate the claim for service connection for disabilities unrelated to radiation exposure from those claimed as due to radiation exposure.  The appropriate issues now specifically reflect that the Veteran also seeks service connection on the basis of exposure to radiation.  Any other disabilities for which the Veteran has claimed service connection secondary to radiation exposure, and which the RO has not adjudicated, are referred to the RO for appropriate action.

In June 2004, the Court granted the Joint Motion.  In three separate March 2005 decisions, the Board remanded the TDIU claim, the four claims that were the subject of the June 2004 Joint Motion, and the claims for entitlement to service connection for a lung disorder, skin disorder, left hand scar, and seizures, blackouts, and dizziness.  The Board has consolidated the issues addressed in the separate March 2005 decisions into the one decision issued herein, pursuant to the Board policy that "[a]ll issues over which the Board has jurisdiction in an individual case will be addressed in a single document that disposes of issues ripe for disposition and remands any issues requiring development or other appropriate action by the agency of original jurisdiction (AOJ)."  BVA Directive 8430, section 14(a) (Transmittal Sheet, May 17, 1999).  The Board notes that none of the exceptions listed in section 14(c) apply to the issues decided herein, and that the exception for cases that arise from two or more AOJs is applicable to the medical reimbursement issues indicated on the title page as being decided in a separate Board decision.  See BVA Directive 8430, section 14(c)(1). 

The Board notes that there were other issues before the Board in April 2003 and March 2005 as to which the Veteran did not appeal or as to which the RO subsequently granted service connection.  Those issues are not before the Board and will not be discussed further.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim); Ford v. Gober, 10 Vet. App. 531, 535 (1997) (claims not appealed from the Board to the Court are considered abandoned).

In addition, in January 2009, the RO granted entitlement to service connection for PTSD, bilateral hearing loss disability, tinnitus, and tension headaches.  The RO also granted entitlement to service connection for cystitis, combined this disability with the service connected balanitis xerotica obliterans, leukoplakia, post-meatal stricture, and chronic prostatitis, and increased the rating for the combined disability 0 to 20 percent.  The RO also granted entitlement to increased SMC.  The Veteran timely challenged the effective dates assigned in connection with each of the benefits that were awarded, and also disagreed with the 10 percent rating assigned for bilateral hearing loss disability, arguing that the appropriate rating was 30 percent.  The RO addressed each of these contentions except for an earlier effective date for the grant of service connection for tinnitus in its August 2009 statement of the case (SOC).  In November 2009, the RO increased the rating for bilateral hearing loss to 20 percent, effective September 29, 2009, thus creating a staged rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  While none of these earlier effective date or rating issues has been certified to the Board, certification is used for administrative purposes and does not confer or deprive Board of jurisdiction over an issue.  38 C.F.R. § 19.35.  As each of the issues other than entitlement to an earlier effective date for the grant of entitlement to service connection for tinnitus have been properly appealed, the Board will address them in the decision below.  See 38 C.F.R. § 20.200 (2010) (an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed substantive appeal).

As noted above, the January 2009 rating decision granted service connection for cystitis, accordingly the Veteran's claim for service connection for a genitourinary disorder, including cystitis, is no longer in appellate status before the Board.

In March 1996, the Veteran testified at a hearing before a decision review officer (DRO); a transcript of that hearing is of record.  In April 2010, the Veteran was unable to appear for a scheduled hearing, but the Veteran's attorney presented arguments on the Veteran's behalf.  The transcript of that proceeding is of record.  

The claims for entitlement to service connection for a lung disorder, a skin disorder, left hand scar, seizures, blackouts and dizziness, and arthritis of the cervical spine and shoulders, entitlement to an earlier effective date for the grant of service connection for tinnitus, entitlement to an earlier effective date for increased SMC, and entitlement to a TDIU prior to June 23, 1986, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran has not identified, and the evidence does not reflect, any disability due to gas chamber exposure, mustard gas, tear gas, Agent Orange, drug experimentation, or human experimentation. 

2.  In a February 1990 decision, the Board denied claims for service connection for a heart disorder to include hypertension and for radiation colitis.  The Veteran's appeal of this decision was dismissed by the Court, and his appeal of the Court's decision was dismissed by the United States Court of Appeals for the Federal Circuit (Federal Circuit).

3.  Evidence received since the February 1990 Board decision relating to the heart disorder and colitis claims is cumulative and redundant.

4.  The Veteran filed an application to reopen his previously denied claim for entitlement to service connection for a psychiatric disability on January 20, 1996.

5.  A claim for entitlement to service connection for bilateral hearing loss disability was first received from the Veteran on September 3, 1997, and it is found that he has met the criteria for bilateral hearing loss since that date.

6.  The Veteran's December 16, 1982 effective date for the grant of service connection for tension headaches is prior to a November 1984 unappealed rating decision which denied service connection for a headache disability.

7.  The Veteran filed a claim for entitlement to service connection for cystitis on March 21, 1996 and he was assigned an increased rating of 20 percent for his genitourinary disorder based on the award service connection for cystitis.

8.  The Veteran's June 23, 1986 increased rating claim included an implicit claim for a TDIU that has remained pending.

9.  August 2007 VA audiological examination results revealed level IV hearing acuity in the right ear and level V hearing acuity in the left ear.

10.  September 2009 VA audiological examination results revealed level III hearing in the right ear and level V hearing in the left ear, but the right ear was also given a level V designation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disability due to gas chamber exposure, mustard gas, tear gas, Agent Orange, drug experimentation, or human experimentation have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The Board's February 1990 decision denying the claims for entitlement to service connection for a heart disorder including hypertension and for radiation colitis is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R § 20.1100(a) (2010).

3.  Evidence received since the February 1990 decision is not new and material and the claims for entitlement to service connection for a heart disorder including hypertension and for radiation colitis are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  An effective date of January 20, 1996, is warranted for the grant of entitlement to service connection for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

5.  An effective date of September 3, 1997, is warranted for the grant of entitlement to service connection for bilateral sensorineural hearing loss disability.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

6.  The criteria for an effective date earlier than December 16, 1982, have not been met for the grant of entitlement to service connection for tension headaches.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

7.  An effective date of March 21, 1996, is warranted for the grant of a 20 percent rating for balanitis xerotica obliterans, leukoplakia, post-meatal stricture, chronic prostatitis and cystitis.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.115a, 4.115b. 

8.  The claim for a TDIU is moot from August 12, 1993.  38 C.F.R. § 4.16(a); VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

9.  A TDIU is warranted from June 23, 1986.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).

10.  The criteria for an initial rating higher than 10 percent from September 3, 1997 to September 29, 2009, and higher than 20 percent from that date, for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claims for earlier effective dates and a higher initial rating for bilateral hearing loss disability, as noted above, these claims arise from the Veteran's disagreement with the effective dates and initial ratings assigned in connection with the grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, further discussion of the VCAA with regard to the claims for earlier effective dates or for a higher initial rating for bilateral hearing loss disability is unnecessary.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

As to the applications to reopen, a May 2005 letter complied with Kent for the following reasons.  First, the RO explained how to establish entitlement to the underlying benefit sought, i.e., service connection.  Second, the RO explained that the Veteran had to submit new and material evidence to reopen his claims and defined these terms.  Third, the RO explained that the Veteran's claims for entitlement to service connection for hypertensive cardiovascular disease and radiation colitis had previously been denied because there was no evidence that either of them had occurred in or been caused by service, and that the evidence he submitted would therefore have to relate to this fact.  

In addition, the May 2005 letter complied with the VCAA's other, more general notification requirements with regard to the applications to reopen and the claim for entitlement to service connection for unspecified disabilities claimed as due to exposure to gas, Agent Orange, drug experimentation and human experimentation.  In this letter, the RO explained how to establish entitlement to service connection generally, and also told the Veteran, with regard to the claim for entitlement to service connection for unspecified disabilities claimed as due to exposure to gas, Agent Orange, drug experimentation and human experimentation, the Veteran had to identify the specific disabilities he was claiming as due to these exposures/experiments and to provide medical evidence to show he had been diagnosed with such disabilities.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, for claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim, see 73 Fed. Reg. 23,353 (Apr. 30, 2008), and the May 2005 letter in any event complied with this requirement.

As the May 2005 letter complied with the VCAA generally and Kent specifically with regard to the applications to reopen, the RO complied with the Board's March 2005 remand instructions, which included an instruction that the RO send a VCAA compliant letter with respect to the issues on appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The RO also sent a July 2005 letter that complied with the VCAA's notification requirements with regard to the claim for a TDIU prior to August 12, 1993.  Moreover, the Board is granting this claim to the greatest extent possible, i.e., from the date the Veteran became eligible for a TDIU on a schedular basis.  The claim has thus been substantiated, and there are no further VCAA duties with regard to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).
 
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.  The parties to the Joint Motion found that with regard to the claims denied in the April 2003 Board decision including the applications to reopen, VA had not satisfied the VCAA's duty to assist requirements because of the possibility that there were outstanding outpatient treatment records from the Richmond VA Medical Center (VAMC).  Pursuant to this finding, the Board in its March 2005 remand instructed the RO to attempt to obtain any pertinent evidence identified but not provided by the Veteran.  The RO's May 2005 letter asked the Veteran if he was treated at a VAMC and, if so, to tell the RO when and where, and it would request reports of that treatment for him.  Neither the Veteran nor his attorney (who received a copy of this letter) indicated in response that the Veteran had received treatment at a VAMC, or that there were outstanding treatment records in addition to those from the Richmond VAMC that had already been obtained.  Consequently, the RO was not required to take further action, see 38 C.F.R. § 3.159(c)(2)(i) (claimant must cooperate fully with VA's reasonable efforts to obtain relevant federal records including providing information regarding location and approximate time frame of records), and complied with the Board's remand instructions in this regard.  Stegall, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the applications to reopen, the claim for entitlement to service connection for unspecified disabilities claimed as due to exposure to gas, Agent Orange, drug experimentation and human experimentation, the claims for earlier effective dates for service connection for PTSD, bilateral hearing loss disability, tension headaches, and cystitis, entitlement to a TDIU prior to August 12, 1993, and entitlement to a higher initial rating for bilateral hearing loss disability.  These claims are thus ready to be considered on the merits.

Service Connection for Undiagnosed Disabilities

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Thus, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In addition, a veteran has the responsibility to present and support his claim for VA compensation benefits, and this includes the "current disability" element of a service connection claim.  38 U.S.C.A. § 5107(a).  The claim for entitlement to service connection for unspecified disabilities claimed as due to exposure to gas, Agent Orange, drug experimentation and human experimentation must be denied because the Veteran has not met his burden in this regard.

A review of the record, including the extensive correspondence from the Veteran and detailed arguments by his attorney, reflects that they have not identified any specific disability due to exposure to gas, Agent Orange, drug experimentation and human experimentation.  The parties to the June 2004 Joint Motion essentially conceded this point when they wrote that, "while the record reveals multiple allegations of unspecified problems associated with exposure to the gas chamber, mustard gas, tear gas, Agent Orange, drug experimentation, and human experimentation," the Veteran had not wavered in his primary contention that he suffers from multiple disabilities that he alleges are directly associated with exposure to ionizing radiation.  See June 2004 Joint Motion, at 9.  The parties to the Joint Motion found that this distinction warranted adjudicating the claim for disabilities due to radiation exposure to be adjudicated separately from the claims regarding disabilities due to other exposures, and again conceded a lack of specificity with regard to the disabilities claimed as due to such exposure, other than to radiation, when they wrote, "This is particularly important because, unlike his claims regarding unspecified disabilities caused by exposure to the gas chamber, mustard gas, tear gas, and drug and human experimentation, Appellant has been very specific regarding the alleged disabilities he claims are attributable to in-service exposure to ionizing radiation."  Id.  Consequently, a more extensive discussion of the lack of identification of any specific disability due to exposure to gas, Agent Orange, drug experimentation and human experimentation such as to warrant a grant of entitlement to service connection on such a claim is unnecessary.  Because the Veteran has not met his burden of presenting evidence of any current disability his claim for service connection for unspecified disabilities claimed as due to exposure to gas, Agent Orange, drug experimentation and human experimentation, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  The claim must therefore be denied.


Applications to Reopen

Generally, a claim denied by the Board is final and may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002).  One exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  The definition of new and material evidence was modified by a regulatory amendment, see 66 Fed. Reg. 45620 (2001), with respect to claims to reopen filed on or after August 29, 2001.  As the claims to reopen in this matter were filed prior to August 29, 2001, the changes in 38 C.F.R. § 3.156 (2010) are inapplicable to the instant matter.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In a February 1990 decision, the Board denied, among other things, entitlement to service connection for a heart disorder, including hypertension, and colitis.  The Veteran appealed to the Court and in March 1992, the Court dismissed the appeal.  The Veteran appealed to the Federal Circuit, and in March 1993, the Federal Circuit dismissed the appeal.  Consequently, the February 1990 Board decision became final, and new and material evidence is required to reopen the claims for entitlement to service connection for these disabilities.  38 U.S.C.A. §§ 5108, 7103(a), 7104(a); 38 C.F.R. §§  3.156(a), 20.1100(a).


Hypertensive Cardiovascular Disease

In the February 1990 decision, the Board noted that, while a corpsman in January 1976 indicated in an unsigned report that a diagnostic test consistent with chronic congestive heart failure was made in October 1974, members of cardiology service in February 1977 (in conjunction with a Medical Board Evaluation) indicated that there was no evidence of coronary artery disease as an etiology of chest pain complaints by the Veteran during service.  The Board noted that, on VA examination of October 1986, the Veteran was diagnosed with hypertensive cardiovascular disorder and coronary insufficiency, but denied the claim because heart disease (to include hypertension) was not present in service or manifest to a compensable degree within one year of service.

The evidence received since the February 1990 Board decision includes the report of an August 1996 VA examination and various contentions made by the Veteran, to include his testimony given during the March 1996 RO hearing.

The findings on the August 1996 VA examination included that the Veteran's heart had regular sinus rhythm and no murmurs, and that an electrocardiogram (ECG) confirmed a diagnosis of septal myocardial infarction.  As a result of this examination, the Veteran was diagnosed with coronary artery disease, Class IV angina, and a previous history of anteroseptal myocardial infarction with no symptoms of left ventricular dysfunction.

During the March 1996 RO hearing, the Veteran testified that he had high blood pressure during service and was given medication for this condition and that he was told that he had chronic congestive heart failure in 1974 but was not hospitalized.

In various statements of record, the Veteran, his representatives, and later his attorney have contended that, essentially, the complaints of chest pain in service and the notation of chronic congestive heart failure in the above-referenced service report demonstrated that the Veteran indeed suffered from heart disease in service and that this was supported by the post-service medical evidence.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover,  in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the following reasons, the Board finds that the evidence received since the last prior final denial does not meet the low threshold for reopening because it is essentially cumulative of the evidence before the Board at the time of its February 1990 denial.

At the time of the February 1990 denial, the evidence before the Board included post service diagnoses of hypertensive cardiovascular disease, coronary insufficiency, and angina, as well as the evidence of in-service heart symptoms.  The Board considered this evidence and found that the cardiovascular disease, including hypertension, was not related to service and did not manifest during the one year presumptive period.  None of the evidence received since then indicates otherwise.  To the extent that the Veteran and his attorney have stated their belief that his current cardiovascular disease, including hypertension, are related to service, these statements do not constitute new and material evidence for two reasons.  First, most of these contentions were before the Board at the time of the February 1990 denial.  Moreover, although these statements are presumed to be credible, they are not presumed to be competent.  Lay witnesses are competent to testify as to some medical matters, including diagnoses and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The question of whether the cardiovascular or hypertension disease process began in service, including as a result of ionizing radiation, is one of the types of medical matters that the courts have found to be beyond the competence of lay witnesses.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Consequently, as there is no competent, non cumulative evidence relating to the bases for the prior denial of entitlement to service connection for a heart disorder including hypertension, to include as due to exposure to ionizing radiation, new and material evidence sufficient to reopen this claim has not been received.  Reopening of the claim is therefore not warranted.

Colitis

As to colitis, the Board denied entitlement to service connection for colitis in its February 1990 decision because that disability was not shown in service or thereafter.  In its decision, the Board noted the October 1986 VA examination findings of normal rectal examination with a negative hemocult test and a diagnosis of radiation colitis, not found.  None of the medical evidence received since the Board's February 1990 denial indicates that the Veteran has been diagnosed with colitis.  Moreover, while lay witnesses are competent to testify as to some matters of diagnosis, colitis is an internal disease that is more akin to the medical matters found by the courts not to be susceptible to lay diagnosis than those observable conditions as to which lay testimony may be competent.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Therefore, new and material evidence has not been received to reopen the previously denied claim for entitlement to service connection for colitis, since recharacterized as entitlement to service connection for radiation colitis, and reopening of the claim is therefore not in order.

With regard to each application to reopen, the Board notes that, pursuant to the instructions in the June 2004 Joint Motion as discussed above, the issues have been recharacterized to include a claim for service connection for the disabilities due to exposure to ionizing radiation.  As noted by the parties to the June 2004 Joint Motion, Department of the Navy records show that the Veteran was stationed aboard the U.S.S. Forrester between April and July 1962, and was thus a radiation exposed Veteran because he participated in a radiation risk activity via onsite participation in a test involving the atmospheric detonation of a nuclear device, specifically, Operation Dominic I.  See June 2004 Joint Motion, at 2, 9; 38 C.F.R. § 3.309(d)(3)(i), ii(A), (iv)(R).  The parties to the Joint Motion conceded that the Veteran does not suffer from, and does not claim that he suffers from, any of the diseases specific to radiation exposed veterans that are entitled to presumptive service connection under 38 C.F.R. § 3.309(d) or from a radiogenic disease under the provisions of 38 C.F.R. § 3.311.  Rather, the Veteran claims that, under 38 C.F.R. § 3.311(b)(4), the Veteran's claim is based on a disease other than the defined radiogenic disease, and VA must consider his claims under the provisions that section because he has submitted medical treatise evidence, medical evidence, and lay statements in support of his claim that multiple disabilities are attributable to exposure to ionizing radiation in service.  June 2004 Joint Motion, at 10.

However, the Veteran's current arguments relating to radiation exposure do not alter the Board's determination with regard to the applications to reopen.  A new theory of entitlement is not sufficient in and of itself to warrant reopening of a claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (multiple theories of establishing same benefit are part of same claim).  Moreover, the Board considered the Veteran's radiation exposure in its February 1990 decision both as to his claims for entitlement to service connection for a heart disorder including hypertension and colitis as well as part of a separate claim for entitlement to service connection for claimed residuals of exposure to ionizing radiation in service.  See February 1990 Board Decision, at 19.  Thus, the arguments with regard to radiation exposure do not warrant reopening of these claims.

For the foregoing reasons, the applications to reopen the claims for entitlement to service connection for a heart disorder, including hypertension, and entitlement to service connection for colitis, must be denied.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally disallowed claims, the benefit of the doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Earlier Effective Date Claims

Generally, the effective date of an award based on an original claim or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).

If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation from service.  38 U.S.C.A. § 5110(b)(1).  Otherwise, the effective date is to be "fixed in accordance with the facts found," but cannot be earlier than the date of receipt of the claim for the benefit that was granted.  38 U.S.C.A. § 5110(a).  The implementing regulation provides that  the effective date of the grant of "direct service connection" is the day following separation from service "or the date entitlement arose" if the claim is received within one year after separation from service, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Otherwise the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  Id. 

In the case of a claim for increase, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  The Federal Circuit recently reaffirmed that "the plain language of [section] 5110(b)(2) ... only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim." Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).

A claim for an earlier effective date must generally come before the Board as a result of a timely appeal from a decision granting service connection or an increased rating, because a veteran cannot make a freestanding claim for an earlier effective date absent a claim of CUE in a prior rating decision.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Aside from the claim for a TDIU prior to August 12, 1993, discussed below, the earlier effective date claims being decided herein arise from the Veteran's timely appeal from the January 2009 rating decision granting service connection for various disabilities and assigning disability ratings and effective dates.  
 
The Board notes that the Veteran has raised a large number of claims since shortly after his August 1977 retirement.  A corollary to the prescription against freestanding effective date claims described in Rudd, supra, is that once an RO or Board decision denying a claim for entitlement to service connection or an increased rating (including a TDIU) becomes final, an effective date assigned in connection with a subsequently filed claim for that benefit must be based on the date of the subsequently filed claim.

In the case of an application to reopen a previously denied claim for entitlement to service connection, the statute provides that the effective date is to be "fixed in accordance with the facts found," but cannot be earlier than the date of receipt of the claim for the benefit that was granted.  38 U.S.C.A. § 5110(a).  The regulation provides that with regard to both new and material evidence other than service department records received after final disallowance and reopened claims, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. §  5110(a); 38 C.F.R. §§ 3.400(q)(2),(r).  The courts have interpreted the statute and regulation as generally prohibiting an effective date assigned in connection with the grant of an application to reopen prior to the date of the application to reopen.  See Leonard v. Nicholson, 405 F.3d 1333, 1336 (citing Sears v. Principi, 349 F.3d 1326, 1332 (Fed. Cir. 2003)).  In the case of a subsequent claim for an increased rating, the effective date can be no earlier than one year prior to the subsequently filed claim.  Gaston, 605 F.3d at 983.

Earlier Effective Date for Grant of Entitlement to Service Connection for PTSD

As to the claim for an earlier effective date for service connection for PTSD, in its January 2009 rating decision, the RO assigned an effective date of November 22, 1996, which it found was the earliest date that the Veteran was clinically diagnosed with PTSD related to service.  In the June 2009 NOD, the Veteran requested an effective date of August 1977, i.e., the first day after the date of separation from service.  For the following reasons, the Board finds that the appropriate effective date for the grant of entitlement to service connection for PTSD is January 30, 1996.

The Veteran first claimed entitlement to service connection for a psychiatric disability in January 1978 (characterized as a nervous disorder) in January 1978, within a year of separation from service.  The RO denied this claim (characterized as entitlement to service connection for acute situational maladjustment disorder claimed as nervous condition) in July 1978.  Although notified of this decision, the Veteran did not appeal.  The RO denied an application to reopen a claim for entitlement to service connection for nervous disorder in November 1984 and the Veteran again did not appeal.  In April 1988, the RO again denied reopening of a claim for a nervous disorder (claimed as due to radiation exposure).  The Veteran filed a May 1988 NOD, and the RO issued a July 1988 deferred or confirmed rating decision.  The Veteran then filed a December 1988 NOD.  In a February 1990 decision, the Board denied what is characterized as a claim for entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed to the Court and in March 1992, the Court dismissed the appeal.  The Veteran appealed to the Federal Circuit, and in March 1993, the Federal Circuit dismissed the appeal.

Subsequent to the February 1990 Board decision, the first document which can be considered a claim for entitlement to service connection for a psychiatric disability is a January 30, 1996 document entitled, "Statement in Support of All Prior Claims - reopened on the basis of Clear and Unmistakable Error."

The January 30, 1996 statement identified the RO's July 1993 denial of entitlement to maladjustment paranoid personality disorder as a prior denial of the claim and argued that the Veteran had a psychiatric disability either in addition to or superimposed upon a personality disorder.  The RO denied the claim in December 1997, and the case was continually in appellate status until the RO granted entitlement to service connection for PTSD in January 2009.  The RO assigned an effective date of November 22, 1996, the date of Dr. Truitt's diagnosis of PTSD.

The above evidence reflects that, with regard to entitlement to service connection for PTSD, the date of the application to reopen the previously denied claim for entitlement to service connection for a psychiatric disorder was January 30, 1996.  The most recent denial prior to the application to reopen was the Board's February 1990 denial of entitlement to service connection for an acquired psychiatric disorder.  That decision became final when issued by the Board.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  The dismissal on jurisdictional grounds by the Court and Federal Circuit reflect that the finality of the Board decision remained intact.  The proper effective date under the statute is therefore the date of the January 30, 1996 application to reopen.  While the regulation provides that the proper effective date is the date of the application to reopen or the date entitlement arose, whichever is later, in the circumstance of this case the Board cannot say that "entitlement arose" precisely at the time of Dr. Truitt's diagnosis.  Therefore, the appropriate effective date is the January 30, 1996 date of the application to reopen the previously denied claim for entitlement to service connection for a psychiatric disorder.

The Board notes that, in reaching this conclusion, it has taken account of the Federal Circuit's decision in Boggs v. Peake, 520 F.3d 1330 (2008), that claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.  However, given that PTSD is a type of psychiatric disorder, and the prior denial broadly referred to acquired psychiatric disorders, the Board finds that the subsequent application was not based on a distinctly and properly diagnosed disease.  It was therefore the same claim that was denied by the Board in February 1990.  Because there was no subsequent claim prior to the January 30, 1996 application to reopen, that date is the appropriate effective date for the grant of service connection for PTSD.

Earlier Effective Date for Grant of Entitlement to Service Connection 
for Bilateral Hearing Loss Disability

The Veteran's first reference to hearing loss was in a statement received on September 3, 1997.  In that statement, the Veteran claimed that he had sensorineural hearing loss due to service.  The RO denied the claim for entitlement to service connection for hearing loss disability in December 1997, and that claim remained in appellate status until it was granted by the RO in its January 2009 rating decision.  The RO assigned an effective date of August 17, 2007, the first date on which there was audiometric evidence of a hearing loss disability and an opinion that such disability was related to service.  The August 2007 audiological examination report shows that the Veteran had an average pure tone threshold, as defined by 38 C.F.R. § 4.85, of 61 decibels in the right ear and 63 decibels in the left ear.  His left ear hearing loss was exceptional as defined by 38 C.F.R. § 4.86(a).  

In this case the Veteran's claim for service connection was received more than a year after discharge from service.  Accordingly, the effective date for the grant of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Based on the severity of hearing loss found on the August 2007 VA examination, and weighing all doubt in favor of the Veteran, the Board concludes that the Veteran has had bilateral hearing loss since at least the date of receipt of his claim for service connection.  Consequently the Board finds that the Veteran is entitled to the date of his claim for the grant of service connection for bilateral hearing loss.  Accordingly, an effective date of September 3, 1997, is warranted for the grant of service connection for bilateral hearing loss. 

Earlier Effective Date for Grant of Entitlement to 
Service Connection for Tension Headaches

In a January 2009 decision the RO granted the Veteran service connection for tension headaches and assigned an effective date of December 16, 1982.  The Board notes that a claim for service connection for headaches was denied by an unappealed November 1984 rating decision.  The record reveals that in a November 1984 letter the RO informed the Veteran of the denial and his appellate rights.  The Board is unable to grant the Veteran an effective date prior to the unappealed November 1984 rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Consequently, an effective date prior to December 16, 1982, for the grant of entitlement to service connection for tension headaches is not warranted.

Earlier Effective Date for Grant of a 20 percent Rating for Balanitis Xerotica Obliterans, Leukoplakia, Post-Meatal Stricture, Chronic Prostatitis, and Cystitis

The increase from a noncompensable rating to a 20 percent for the Veteran's balanitis xerotica obliterans, leukoplakia, post-meatal stricture, chronic prostatitis and cystitis resulted from the RO's January 2009 decision to grant entitlement to service connection for cystitis in addition to the other disabilities listed.  The cystitis disability was combined with the other disabilities because cystitis is rated under the same criteria as these other disabilities.  See 38 C.F.R. § 4.14 (pyramiding is to be avoided).  The RO awarded the 20 percent rating effective from September 10, 2007.  The Veteran asserts that he should have been assigned the 20 percent rating prior to that date.   

The Board notes that the Veteran's claim for entitlement to service connection for cystitis was first made in a statement made in connection with his March 21, 1996 RO hearing, and the claim had been pending since that date.  A review of the evidence indicates that the Veteran has met the criteria for a 20 percent since that date.  Accordingly, the Board finds that the Veteran is entitled to an effective date of March 21, 1996 for the award of a 20 percent rating.

TDIU

A claim for an earlier effective date for TDIU must generally come before the Board on appeal from a decision granting a TDIU and assigning an effective date, because a veteran cannot make a freestanding claim for an earlier effective date absent a claim of CUE in a prior rating decision.  Rudd, 20 Vet. App. at 300.  Here, however, while the Veteran's appeal of the RO's December 1997 denial of what it characterized as a "claim for a total rating from the date of retirement" was pending, the RO granted a 100 percent schedular rating for the Veteran's bilateral blindness effective August 12, 1993.  This decision rendered moot any claim for a TDIU from that date.  See VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999) (because TDIU is considered a lesser benefit than the 100 percent rating, the grant of a 100 percent rating renders moot the issue of entitlement to TDIU for the period when the 100 percent rating is in effect); 38 C.F.R. § 4.16(a) (providing for assignment of a TDIU "where the schedular rating is less than total").  The issue has thus been characterized in terms of eligibility for a TDIU prior to August 12, 1993.

A TDIU is warranted when a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The applicable regulations provide that a TDIU may be assigned where the schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there is at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 4.16(a) also provides that disabilities affecting a single body system, such as orthopedic, will be considered as one disability.  As noted by the RO and the Veteran's attorney in his August 2004 memorandum and elsewhere, the Veteran's disabilities are each orthopedic, and may be considered a single disability under 38 C.F.R. § 4.16(a); thus, the Veteran became eligible for a TDIU on a schedular basis on June 23, 1986, the first date on which his combined rating became 70 percent.

As discussed in the remand section below, a TDIU may be warranted for a veteran who has not met the schedular requirements, but the Board cannot grant a TDIU in these circumstances without the RO having first referred the issue for such consideration to VA's Director of Compensation and Pension.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  As no such referral has yet been made in this case, the issue of entitlement to a TDIU prior to June 23, 1986 will be addressed in the remand portion of this decision only, and the Board has bifurcated the issue on the title page accordingly.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).   See also Locklear v. Shinseki, No. 09-2675, 2011 WL 474693 (Vet. App. Feb. 11, 2011) (bifurcation of a claim generally is within VA's discretion).

In order to establish entitlement to a TDIU prior to August 12, 1993, the Veteran must first show (1) that he was unemployable due to his service-connected disabilities and (2) that he had at that time a pending claim for a TDIU.  For the following reasons, the Board finds that the Veteran met both of these requirements.

As to unemployability, the central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

The evidence reflects that the Veteran has been unemployed and unemployable from June 23, 1986.  The Board acknowledged such unemployability in its April 2003 denial, but found that the Veteran's unemployability was due to his non-service-connected psychiatric disabilities.  The parties to the  February 2004 Joint Motion noted that the Board did not adequately address the findings of a November 1986 Social and Industrial Survey and a March 1993 VA orthopedic examination report indicating that the Veteran's physical disabilities also affected his employability.  The November 1986 Social and Industrial Survey indicated that the Veteran's was severely impaired socially and industrially due "in great part" to his emotional status, but also noted multiple problems caused by the Veteran's physical disabilities, including reclusiveness due to physical complaints, inability to sleep well due to chest pains, difficulty breathing, and various physical pains including headaches, and retirement in 1981 due to chest and eye problems.  The March 1993 VA examination report indicated that the Veteran explained that his back pain was aggravated by sitting, standing, walking and bending, and that he had trouble with numbness and tingling, and giving way of the legs from time to time.  There were some abnormalities on examination of the lumbar spine, but the examiner did not draw any clear cut conclusions due to difficulties in conducting the examination, and concluded psychiatric evaluation was warranted.  The Board's review of the record also reflects that Dr. Emiliani examined the Veteran in June 1986, diagnosed him with psychiatric disabilities as well as decreased visual acuity and arthritis, and wrote that the Veteran "has not been able to function or secure a job due to his emotional as well as physical condition."

The above evidence reflects that the Veteran was rendered unemployable by a combination of non-service-connected psychiatric disabilities, non-service-connected physical disabilities, and his service-connected physical disabilities, in particular lumbar spine arthritis and left eye chorioretinitis.  As noted, the regulations preclude consideration of the impairment caused by non-service-connected disabilities in determining whether a veteran is unemployable due to service-connected disabilities.  See 38 C.F.R. §  4.16(a) ("[T]he existence or degree of nonservice-connected disabilities . . . will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.").  Thus, the fact that some of the physicians expressed the view that the Veteran's non-service-connected psychiatric disability was the primary cause of his unemployability is not dispositive; rather, the Board must consider whether the service-connected disabilities caused the Veteran's unemployability regardless of any impairment caused by non-service-connected disabilities.  Moreover, when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  Given that the evidence reflects that a combination of his service-connected and non-service connection disabilities caused the Veteran's unemployability prior to August 12, 1993, the evidence reflects significant impairment from the service-connected disabilities, and it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine warrants a finding that the Veteran was unemployable from June 23, 1986 due to his service-connected disabilities.  See also Bowling, 15 Vet. App. at 8-9 (the Board cannot find that a TDIU is not warranted based on absence of evidence specifically indicating unemployability due to service-connected disabilities).

The Board also finds that there was a claim pending for this benefit at the time the evidence showed the Veteran to be unemployable due to his service-connected disabilities.  As noted by the parties to the Joint Motion, the Veteran referred to his unemployability in a June 23, 1986 letter.  That letter was deemed a claim for increased ratings by the RO, which granted increased ratings for his low back and left hip disabilities in response to this claim, effective June 23, 1986.  A claim for a TDIU is deemed to have been submitted as part of any claim for a higher initial rating or an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Veteran's June 23, 1986 claim included an implicit claim for a TDIU.

Significantly, however, even allowing that the Veteran had a pending informal claim for a TDIU from June 23, 1986, such a pending informal claim does not remain pending indefinitely.  Rather, as the courts have made clear in a series of cases, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  Adams v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009).  This "implicit denial rule" has been applied to informal claims, such as the informal claim for a TDIU that the Veteran contends has been pending since shortly after separation from service.  See Munro v. Shinseki, 616 F.3d 1293, 1297 (Fed. Cir. 2010) (applying implicit denial rule to pending informal claims).

Thus, the issue is whether, prior to August 12, 1993, the effective date of the Veteran's 100 percent rating for blindness in both eyes, there was a prior final implicit denial of his pending claim for a TDIU.  The Board finds that there was no such implicit denial.  Specifically, in an April 1992 decision, the Board granted entitlement to service connection for degenerative arthritis of the lumbar spine and degenerative arthritis of the left hip.  The RO implemented this decision in a July 1993 rating decision, in which it granted entitlement to service connection for these disabilities, recounted the results of a March 1993 VA examination, and assigned 10 percent ratings for each disability.  The Veteran timely appealed the assigned ratings, and the Board, in December 1998, denied a higher initial rating for arthritis of the lumbar spine and granted an initial rating of 40 percent for arthritis of the left hip.  The December 1998 Board decision subsumed the RO's July 1993 rating decision.  See 38 C.F.R. § 20.1104.  Significantly, the Veteran appealed the Board's denial, and, as noted above, the Court, in April 2000, granted a Joint Motion for vacatur of the Board's decision to the extent that it referred rather than remanded the claim for a TDIU.  That remanded claim for a TDIU is the claim that is currently on appeal, having been recharacterized to indicate that it is for a TDIU prior to the August 12, 1993 effective date of the grant of a 100 percent rating.  Thus, the claim for a TDIU has remained pending and never been finally denied, because the finality of any implicit denial of a TDIU by the RO in July 1993 and the Board in December 1998 was vitiated by the April 2000 Court Order vacating the Board's decision.  Cf. Locklear v. Shinseki, No. 09-2675, 2011 WL 474693, at *4 (Vet App. Feb. 11, 2011) (citing Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007) ("The award of a disability rating less than 100% generally provides notice as to how the Secretary has rated a claimant's condition and serves as a final decision, if unappealed, with regard to entitlement to any higher disability rating associated with the underlying disability, including TDIU"); Matter of Smith, 10 Vet. App. 311, 314 (1997) ("Accordingly, the Court holds as a matter of law that the Board's failure to adjudicate the TDIU claim that was properly before it constitutes a final adverse BVA decision with respect to that claim").

As there was a claim for a TDIU on June 23, 1986 at a time when the Veteran was unemployable due to his service-connected disabilities, a TDIU from this date and prior to the August 12, 1993 is warranted.

Entitlement to an initial rating higher than 10 percent for bilateral hearing loss prior to September 29, 2009, and to a rating higher than 20 percent from that date.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85. 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In that case, the Roman Numeral designation is taken from either table VI or VIA, whichever results in the higher numeral.

On the August 2007 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
50
50
65
80
61
Left ear
55
60
65
70
63

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 84 percent in the left ear.

Using Table VI, the Veteran's August 2007 examination results revealed level IV hearing in the right ear and level III in the left ear.  As the left ear hearing loss is exceptional, Table VIA reveals level V.  As level V is higher than level III, level  V will be used for the left ear.  Combining these levels according to Table VII results in a 10 percent rating.  

The Board notes that there are no audiological examinations reports dated from the September 3, 1997 effective date of service connection for bilateral hearing loss and the August 2007 audiological report.  Consequently, the August 2007 examination report is the best evidence as to the severity of the Veteran's bilateral hearing loss from September 3, 1997 until the September 29, 2009 VA audiological examination.  Consequently the Board finds that the Veteran is entitled to a 10 percent rating, but no higher from September 3, 1997 until the September 29, 2009. 

On the September 2009 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
50
65
75
85
69
Left ear
55
60
65
70
63

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 80 percent in the left ear.

Using Table VI, the Veteran's September 2009 VA examination results revealed level III hearing in the right ear and level IV in the left ear.  As the left ear hearing loss is exceptional, the Board will also consider Table VIA, which reveals level V.  As level V is higher than level IV, level  V will be used for the left ear.  Combining these levels according to Table VII results in a 10 percent rating.  However, in its November 2009 rating decision, the RO used Table VIA for the right ear as well, even though the 50 decibel threshold at 1000 Hz meant that the hearing was not exceptional.  Table VIA reveals level V hearing in the right ear.  Combining the two level V scores according to Table VII results in a 20 percent rating.

The above evidence indicates that application of the rating schedule to the numeric designations assigned based on the audiological examination reports in the claims file reflects that the staged 10 and 20 percent ratings based on the dates of the August 2007 and September 2009 VA examinations represent the highest ratings to which the Veteran is entitled.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."  The August 2007 VA examiner indicated that the Veteran's situation of greatest difficulty was in understanding people when they talked to him.  This satisfied Martinak.  The September 2009 VA examiner did not describe the functional effects caused by a hearing disability in his or her final report.  However, in light of the language quoted above from Vazquez-Flores and the fact that the ratings for the Veteran's hearing loss disability is determined by a  mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, see Lendenmann v. Principi, 3 Vet. App. 345 (1992), any error in this regard did not prejudice the Veteran.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss disability are fully contemplated by the applicable rating criteria, and the Veteran has not argued otherwise.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that his bilateral hearing loss disability has caused marked interference with employment, frequent hospitalization, or that the symptoms of this disability have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular evaluation for bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to an initial rating higher than 10 percent for bilateral hearing loss from September 3, 1997 to September 29, 2009, and to a rating higher than 20 percent from that date.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for unspecified disabilities claimed as due to exposure to gas, Agent Orange, drug experimentation and human experimentation, is denied.

The application to reopen the claim for service connection for a heart disorder, including hypertension, to include as due to radiation exposure, is denied.

The application to reopen the claim for entitlement to service connection for colitis, to include as due to radiation exposure, is denied.

An effective date of January 20, 1996, is granted for the award of entitlement to service connection for PTSD. 

An effective date of September 3, 1997, is granted for the award of entitlement to service connection for bilateral sensorineural hearing loss disability.

An effective date earlier than December 16, 1982, for the grant of entitlement to service connection for tension headaches, is denied.

An effective date of March 21, 1996, is granted for the award of a 20 percent rating for balanitis xerotica obliterans, leukoplakia, post-meatal stricture, chronic prostatitis and cystitis.

Entitlement to a TDIU from June 23, 1986 to August 12, 1993 is granted.

An initial rating higher than 10 percent from September 3, 1997 to September 29, 2009, and higher than 20 percent from that date, for bilateral hearing loss disability, is denied.


REMAND

Initially, the Board notes its appreciation of the extensive efforts of the RO to properly adjudicate this large and complex case, but finds that some of the claims must be remanded for the following reasons.

As noted above, the Veteran did not meet the schedular requirements for a TDIU prior to June 23, 1986.  However, it is VA's policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities.  38 C.F.R. § 4.16(b).  Significantly, however, even if the Veteran were rendered unemployable due to his service-connected disabilities prior to June 23, 1986, the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling, 15 Vet. App. at 10.  As such referral has not occurred in this case, the Board is precluded from granting a TDIU prior to June 23, 1986.  Cf. Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009) (Board has jurisdiction to review denial of extraschedular rating on appeal under 38 C.F.R. § 3.321(b) where RO had previously referred claim for increased rating to Director of Compensation and Pension, who had found that extraschedular rating was not warranted).  While the Board does not have the power to award a TDIU on an extraschedular basis in the absence of a referral to VA's Director of Compensation and Pension, and there was no such referral in this case, the Board can, and will, consider whether a remand for such referral is warranted.

As noted above, the June 1986 letter from Dr. Emiliani indicated that the Veteran was unemployable due to both his service-connected and non-service-connected disabilities.  That letter was dated June 20, 1986, three days prior to the date that the Veteran became eligible for, and has been granted, a TDIU on a schedular basis.  As there is thus evidence indicating unemployability due to service-connected disabilities from the period prior to the date of eligibility on a schedular basis for a TDIU, referral to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted.

One of the Board's March 2005 remand instructions was to afford the Veteran VA orthopedic, respiratory, dermatology, and neurologic examinations, with regard to his service connection claims, with the examiner to offer an opinion with rationale as to whether the claimed disabilities were related to service, including radiation and other exposure.  A September 2007 VA general examination was conducted, the report of which indicates that the physician reviewed the claims file and contains examination findings, followed by statements regarding her findings.  With regard to the claimed cervical spine and shoulders disability, the claimed lung disability, the claimed skin and scar disabilities, and the claimed seizures, blackouts and/or dizziness disability, the examiner stated: "Without resorting to mere speculation, I am unable to opine whether this Veteran's claimed symptoms had their onset during or were otherwise caused by the Veteran's period of active service."

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data." Id (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.

The conclusions in the September 2007 VA examination report do not meet any of the Jones criteria.  The physician did not explain the basis for her conclusions, did not indicate that she had considered all procurable and assembled data, and did not clearly identify what facts could not be determined.  Rather, she gave precisely the type of generalized statement that the Court in Jones found would render an opinion inadequate.  Consequently, the September 2007 VA examination report is inadequate and a remand is required for an opinion as to the etiology of the disabilities for which service connection has been claimed, or an explanation as to why a non-speculative opinion cannot be given consistent with the Jones criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

With regard to the claim for an earlier effective date for the grant of entitlement to service connection for tinnitus, the Veteran filed a June 2009 NOD with the effective dates assigned in the RO's January 2009 rating decision granting entitlement to service connection for PTSD, bilateral hearing loss, tinnitus, and tension headaches and entitlement to an increased rating for balanitis and SMC.  The Veteran included in the NOD a reference to issue number 3, which was entitlement to service connection for tinnitus, and requested that this disability (along with others identified and discussed in the decision above) "should be rated back to the date of retirement."  However, in its August 2009 SOC, the RO addressed each of the other effective dates challenged by the Veteran (as well as his challenge to the initial rating assigned for bilateral hearing loss disability), but did not address the challenge to the effective date assigned for the grant of service connection for tinnitus.  Consequently, a remand is required for issuance of a SOC on the issue of entitlement to an effective date earlier than October 7, 2004, for the grant of service connection for tinnitus.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim for an earlier effective date for the grant of increased SMC, the Board has assigned new effective dates for the grant of entitlement to service connection for various disabilities and has remanded other claims for entitlement to service connection.  Given that these determinations will impact the level of SMC ultimately assigned, the claim for entitlement to an earlier effective date for increased SMC is inextricably intertwined with the claims being remanded as well as the implementation of some of the Board's effective date decisions.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Remand of the SMC claim is therefore required as well.

Accordingly, the claims for entitlement to service connection for a lung disorder, a skin disorder, left hand scar, seizures, blackouts and dizziness, and arthritis of the cervical spine and shoulders, entitlement to an earlier effective date for the grant of service connection for tinnitus, entitlement to an earlier effective date for increased SMC, and entitlement to a TDIU prior to June 23, 1986, are REMANDED for the following action:

1.  Refer the claim for a TDIU prior to June 23, 1986 to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).

2.  The Veteran should be afforded the below described VA examinations.  The Veteran should be properly notified of the time, date and location of the examinations.  The claims folders, to include a copy of this Remand, must be made available to and reviewed by each examiner.

a.  A respiratory examination to determine the nature and likely etiology of the Veteran's claimed lung disorder.  All indicated testing should be conducted, and a complete medical history should be elicited from the Veteran.  Based upon the review of the claims folder and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not that any currently present lung disorder had its onset during, or was otherwise caused by the Veteran's periods of active service.  The complete rationale for all opinions expressed should also be provided.

b.  A dermatology examination to determine the nature and etiology of the Veteran's claimed skin disorders and scar about the left hand.  All indicated testing should be conducted, and a complete medical history should be elicited from the Veteran.  Based upon the review of the claims folder and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not that any currently present skin disorder or scar about the left hand had its onset during or was otherwise caused by the Veteran's period of active service.  The complete rationale for all opinions expressed should also be provided.

c.  A neurological examination and evaluation to determine the nature and likely etiology of the Veteran's claimed seizures, blackouts and dizziness.  All indicated testing should be conducted, and a complete medical history should be elicited from the Veteran.  Based upon the review of the claims folder and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not that any currently present seizures, blackouts or dizziness, if diagnosed, had their onset during or were otherwise caused by the Veteran's period of active service.  If the Veteran does not suffer from these symptoms or disabilities, that fact should be specifically indicated in the examination report.  The complete rationale for all opinions expressed should also be provided.

d.  An orthopedic examination to determine the nature and likely etiology of the Veteran's claimed arthritis of the cervical spine and shoulders.  All indicated testing should be conducted, and a complete medical history should be elicited from the Veteran.  Based upon the review of the claims folder and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not that any currently present arthritis of the cervical spine and/or shoulders had its onset during, or was otherwise caused by the Veteran's periods of active service, to include as due to radiation exposure.  The complete rationale for all opinions expressed should also be provided.
  
3.  Issue a SOC on the issue of entitlement to an effective date earlier than October 7, 2004, for the grant of entitlement to service connection for tinnitus, and inform the Veteran that he is required to submit a timely substantive appeal in order to have this claim reviewed by the Board.

4.  Readjudicate the issue of entitlement to an earlier effective date for increased SMC based on the new effective dates assigned by the Board any relevant decisions on the service connection issues that have been remanded.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


